DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed 5/20/2022, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of 3/30/2022 has been withdrawn. 
Terminal Disclaimer
The terminal disclaimer filed on 5/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,512,784 has been reviewed and is accepted.  The terminal disclaimer has been recorded
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: No prior art was found teaching individually, or suggesting in combination, all of the features of the applicants'  invention, specifically wherein the operational circuitry is configured to perform a sensing vector selection routine in which: the operational circuitry performs a first analysis of signals from a plurality of sensing vectors defined by the plurality of electrodes and selects a first sensing configuration having a first sensing vector from the plurality of sensing vectors for detection of ventricular events; and the operational circuitry performs a second analysis of signals from the plurality of sensing vectors defined by the plurality of electrodes and selects a second sensing configuration having a second sensing vector from the plurality of sensing vectors for detection of atrial events; and further wherein: the operational circuitry is configured to use the second sensing configuration to determine whether an atrial event is detected; and in response to determining that an atrial event has been detected, the operational circuitry is configured to communicate to the second medical device in combination with the recited structural limitations of the claimed invention..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J LEVICKY whose telephone number is (571)270-3983. The examiner can normally be reached Monday-Thursday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792